DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is responsive to the Pre-Brief Conference request filed on 09/17/2021 and pre-Brief Appeal conference decision on 11/09/2021.
Claims 35-54 are pending.

Response to Amendment

No amendment have been filed after the last final office action mailed on 05/17/2021.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Following title is suggested:
-- CONTROLLING RESOURCE ALLOCATION IN A DATA CENTER BY MONITORING LOAD ON SERVERS AND NETWORK LINKS --


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 35-54 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The following claim language is not clearly understood:

Claim 35 lines 19-20 recites “transferring the first computational task from the first set of server to the second set of server”, while claim 38 lines 2-3 recites “if rearrangement ...task…which will enable the transfer…possible”. It is unclear if the task is transferred or not transferred in case it is not possible to rearrange task i.e. since task has already been transferred/transferring according to claim 35 then optimization algorithm is not needed to determine the possibility of transferring the task as recited in claim 38. Similar deficiency exists in claim 48. 

Claim 35 line 6 recites “monitoring a respective transmission load for each network link” and later in line 14-17 recites “identifying network links for transferring the first computation task and using the respective transmission loads of the identified network links to determine that there is sufficient network capacity to transfer the first computational task”. “Sufficient” is indefinite. It is unclear if what is the relationship between network capacity and network link i.e. if link capacity/load is same as network capacity and determination that the network capacity is sufficient for transferring task is based on monitoring/identifying of the link load /links or also dependent on the task requirement/attributes. 
Claim 35 lines 11-13 recites “using the respective current computational load of the second set of servers to determine that the second set of servers has sufficient available computational resources to implement the first computational task”. It is unclear determination that the second set of servers has sufficient available computational resources requires knowledge of required load/usage/attributes of task that is being transferred.

Claims 45 and 54 recites elements similar to claim 35 and have similar deficiency as claim 35. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected based on their dependency on the rejected independent claims.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 45-48, 50-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 45-48, 50-54 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1: Statutory category? 
Method (claims 35-44: Yes), Controller (claims 45-53: Yes) and data center network (claims 54: Yes) 

Step 2A prong 1: Recites a judicial exception? - Yes

Claim 45 recites “monitor a respective current computation load for each server”, “monitor a respective transmission load for each network link, “identify a first computational task to be transferred from a first set of one or more servers”, “identify a second set of one or more servers to which the first computational task may be 

Step 2A prong 2: Integrate judicial exception into practical application? - No
Additional elements of claim 45: controller of data center network comprising a plurality of servers connected by a plurality of network links, controller comprising a processor, a memory for storing data and instructions, a transmitter for transmitting data to a communication network; a received for receiving data to a communication network; (Preamble with technological environment and generic computing component), each computational load comprising one or more computational tasks (definition of load, not an improvement and/or extra-solution activity); using the respective current computational load of the second set of servers (not an improvement and/or extra-solution activity); using the respective transmission loads of the identified links (not an improvement and/or extra-solution activity); provide instruction to transfer the first computational task from the first set of servers to the second set of 2Attorney Ref.: 1009-3324 / P50617 US1 servers (post-solution insignificant activity, no actual transfer).

Step 2B: Amount to significantly more than judicial exception? - No
Additional claim elements same as step 2A prong 2

First, claims 45-53 are directed to a controller with processor and memory and passes the step 1 (Step 1 - Yes). Thus, the analysis moves to step 2A of the two-prong inquiry of Mayo/Alice two-part framework.
Claim 45 recites a controller for “providing instruction to transfer task from overloaded server to the underloaded server based on computational load on each servers and transmission load on the network links”, at a high level of generality. The claim elements of “identify a first computational task to be transferred from a first set of one or more servers”, “identify a second set of one or more servers to which the first computational task may be transferred”, “determine that the second set of server has sufficient available computational resources to implement first computational task”, “identifying network links for transferring the first computational task”, “identified network link to determining that there is sufficient network capacity to transfer the first computational task from the first set of servers to the second set of servers”, as drafted,  under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, given the related information, identifying over-loaded / under-loaded server and network links with available capacity for transmission can be performed manually in the human mind or using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Revised Step 2A PRONG ONE -Yes). 

The judicial exception is not integrated into a practical application. In particular, the claim 1 only recites additional claim elements of controller of data center network comprising a plurality of servers connected by a plurality of network links, controller comprising a processor, a memory for storing data and instructions, a transmitter for transmitting data to a communication network; a received for receiving data to a communication network; (Preamble with technological environment and generic computing component), each computational load comprising one or more computational tasks (definition of load, not an improvement and/or extra-solution activity); using the respective current computational load of the second set of servers (not an improvement and/or extra-solution activity); using the respective transmission loads of the identified links (not an improvement and/or extra-solution activity); provide instruction to transfer the first computational task from the first set of servers to the second set of 2Attorney Ref.: 1009-3324 / P50617 US1 servers (post-solution insignificant activity, no actual transfer). These additional claim elements are merely generic computing method and apply the generic exception to the generic computing component and/or linked to a particular environment/technology. Accordingly, these additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and is not integrated into a practical application (Revised Step 2A PRONG TWO - No) and therefore the analysis moves to step 2B of the Mayo/Alice two-part framework.
The claim doesn’t include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional claim element as discussed above are generic and/or insignificant pre/post/extra-solution activities and are not sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Independent claim 54 recites similar claim elements as claim 45 and are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception and additional claim elements neither integrate nor amounts to significantly more, based on similar analysis as above with respect to claim 45.
Dependent claims 46-48, and 50-53 recites claim elements that are either abstract idea or additional claim elements, that are individually or in combination, are either generic computing methods/components or insignificant pre-post solution activity and neither integrate into practical application nor amount to significantly more. 
Therefore, the claim(s) 45-48, 50-54 are rejected under 35 U.S.C. 101 as being directed to judicial exception without integrating into practical application or significantly more.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 35, 38-45, 48-52, 54 are rejected under 35 U.S.C. 103 as being unpatentable over Bavishi et al. (US Pub. No. 2016/0092266 A1, hereafter Bavishi) in view of Beadle et al. (Pub. No. US 2004/0210671 A1, hereafter Beadle).

Bavishi was cited in the last office action.

As per claim 35, Bavishi teaches the invention substantially as claimed including a method of controlling resource allocation in a data center ([0001] cloud computing, virtual server management [0003] data center management, management of storage, servers, switches relocation of virtual servers/machines [0031] cloud computing, access to shared pool of resources, rapidly provisioned and released with minimal management effort [0035] fig3  64), the data center comprising a plurality of servers connected by a plurality of network links ([0031] cloud computing, pool of configurable computing resources, networks, bandwidth; fig 2-3 [0050] processing devices that are linked through a communications network), the method comprising:
monitoring a respective current computational load for each server ([0037] cloud, metering capability, resource usage - e.g. storage/processing/bandwidth, monitored, service [0068] application needs more processing resources [0073] continually monitor[0110] fig 7 VM resource usage, monitored [0089] current resource usage of given application [0083] fig 7 monitor resource usage, resource storage and network traffic per-application basis ), each computational load comprising one or more computational tasks (fig 4 migratable elements of customer app S255 [0073] continually and dynamically monitor VM, migration condition [0099] application, identified for transfer [0082] fig 7 VM  Apps); 
monitoring a respective transmission load for each network link ([0037] resource usage e.g. bandwidth, monitored,  control and optimize resource use by leverage  metering capability, appropriate to type of service - bandwidth, monitored, service [0073] continually and dynamically monitor VM, migration condition [0031] computing resources e.g. network bandwidth [0083] monitor resource usage, network traffic per-application basis [0110] resource usage, monitored, VM); 
identifying a first computational task to be transferred from a first set of one or more servers ([0066] identify, migratable elements, application, first set of VM; fig 4 S255 [0099] application, identified for transfer); 
identifying a second set of one or more servers to which the first computational task may be transferred ([0066] another set of VM, destination VM, for the processing portion [0068] destination VM [0071] entire source VM, remote destination [0099] identify possible destinations for those applications, determine eligible destination VM for application transfer [0107] list of application to transfer, corresponding destination VM), by: 
using the respective current computational load of the second set of servers ([0081] assessing VM from the availability/usage of given resources, migration, from one VM to another VM) to determine that the second set of servers has sufficient available computational resources to implement the first computational task ([0068] destination VM that can provide the required processing resources, identifies a second set of VM as destination [0099] determine eligible destination VM for application identified for transfer [0103] fig 9 S924 [0107] ); and 
network links for transferring the first computational task ([0083] monitor resource usage, network traffic, per-application basis i.e. what is required bandwidth for transfer, traffic patterns, usage/resource availability, check for the possibility of app migration [0031] cloud computing, pool of configurable computing resources, network bandwidth [0035] provider computing resources, resources, dynamically assigned/reassigned [0037]measured service, cloud system, resource use, metering capability, at some level of abstraction appropriate to the type of service, bandwidth, resource usage monitored/controlled/ reported i.e. bandwidth currently used and therefore bandwidth currently available based on usage for transfer [0069] migration conditions, provider side; fig 8 check table 1500 for app id- resource usage i.e. network usage and compare to max values from table 1400 S828; fig 11 network connectivity Gbps port i.e. link capacity [0086] fig 12 VM-APP-resource usage e.g. network usage, entries updated periodically based on a monitoring interval [0088] fig 14 resource information for application e.g. network transmission rate [0089] fig 15 current resource usage of a given application, updated regularly - network link usage/status/availability information) and using the respective transmission loads of the network links ([0037] measured service, cloud system, resource use, metering capability, at some level of abstraction appropriate to the type of service, bandwidth, resource usage monitored/controlled/ reported i.e. bandwidth currently used and bandwidth currently available based on usage for transfer  bandwidth, monitored, service [0073] continually and dynamically monitor VM, migration condition [0083] uses collected information for the possibility of app migration fig 11 VM , network connectivity Gbps PORT fig 12 VM-app-network usage fig 14 app-network min/max fig 15 app network usage ) to determine that there is sufficient network capacity to transfer the first computational task from the first set of servers to the second set of servers (fig 9 for each VM 970 from allow VM list 968, check VM resource info list 960 to determine whether VMy 970 has resource usage to handle resources from overuse resource list 862 S924, fig 11-16 - available capacity is evident fig 11 network connectivity Gbps port i.e. link capacity [0086] fig 12 VM-APP-resource usage e.g. network usage, entries updated periodically based on a monitoring interval [0088] fig 14 resource information for application e.g. network transmission rate [0089] fig 15 current resource usage of a given application, updated regularly - network link usage/status/availability information [0083] monitor resource usage, network traffic, per-application basis i.e. required bandwidth for transfer, traffic patterns, usage/resource availability, check for the possibility of app migration [0031] cloud computing, pool of configurable computing resources, network bandwidth [0037]measured service, cloud system, resource use, metering capability, at some level of abstraction appropriate to the type of service, bandwidth, resource usage monitored/controlled/ reported i.e. bandwidth currently used and bandwidth currently available based on usage for transfer); and 
transferring the first computational task from the first set of servers to the second set of servers ([0070] migrates, processing portion, to second set of VM; fig 4 migrate, migratable elements S265).

Bavishi doesn’t specifically teach identifying.

Beadle, however, teaches identifying network links for transferring the first computational task ([0012] routing different data types along different client-to-network connection path [0048] fig 6A connectivity table 600 mapping of connection routes with list of parameters, parameters includes, connecting medium bandwidth [0046] Selection of automatic routing 513 enables the browser to access a stored connectivity table, illustrated in FIG. 6A, which stores specific routing information by which the optimal route for a particular connection is determined [0047] monitoring of current network connection and extracts relevant parameter data), and using identified network links, to determine that there is sufficient network capacity to transfer the first computational task from the first set of servers to the second set of servers (fig 6B create metrics on current connections 659 determine optimal connections 661 switch to optimal connection [0012] routing different data types along different client-to-network connection path [0061] fig 8 807-yes 809 811).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of analogous prior art (Bavishi [0004] Beadle [0003] ) Bavishi with the teachings of Beadle of selecting optimal connection based on current metric on network connections and routing parameters for transmitting different types of data along different connection to improve efficiency (Bavishi [0021] Beadle [0003]) and allow identifying links  and determining that the identified links are sufficient for transferring task to the method of Bavishi as in the instant invention.
 


As per claim 38, Bavishi teaches implementing an optimization algorithm to determine if a rearrangement of computational tasks which will enable the transfer of the first computational task from the first set of servers is possible ([0068] identifies processing portion of the application for migration and searches for destination VM that can provide the required resources, after completing the search, second set of VM as the destination for the processing portion [0080] intelligent migration for load balancing or optimization performance/cost upgrade/downgrade at every granular fashion). 


As per claim 39, Bavishi teaches implementing an optimization algorithm to determine if a rearrangement of computational tasks is possible which will either: 
reduce one or more of: power consumption, network congestion and server overload (0070] migration, application, able to operate, more efficiently and effectively [0080] intelligent migration for load balancing or optimization performance/cost upgrade/downgrade at every granular fashion); or 
increase one or more of computation speed on one or more servers, and network quality of service ([0068] identifies processing portion for migration, search for destination VM [0070] migration, application, able to operate, more efficiently and effectively [0077] efficient virtual machine utilization, and/or better quality of service [0080] intelligent migration for load balancing or optimization performance/cost upgrade/downgrade at every granular fashion).  

As per claim 40, Bavishi teaches wherein the optimization algorithm is a multi- objective algorithm, a genetic algorithm, or a heuristic algorithm ([0080] intelligent migration for load-balancing or optimization e.g. performance/cost upgrade/downgrade i.e. multi-objective at very granular fashion).  

As per claim 41, Bavishi teaches the monitoring of network load further comprises identifying very high bandwidth flows, wherein a very high bandwidth flow is a flow with a bandwidth requirement higher than a bandwidth threshold ([0073] continually and dynamically monitor VM, migration condition [0069] migration conditions, maximization of application resource usage [0088] resource information, minimum/maximum value, quality of service agreement [0100] VM, corresponding resource usage, network usage).
Beadle remaining claim elements of identifying very high bandwidth flows ([0059] first route, high bandwidth, transfer of data, requires large bandwidth).

 
As per claim 42, Bavishi teaches predicting a computational load to give a predicted computational load ([0061] required service level, future requirement, anticipated accordance with an SLA); and 
using the predicted computational load in the identifying a second set of servers to which the first computational task may be transferred ([0077] application, dynamically relocated, better quality of service [0068] destination VM that can provide the required processing resources, identifies a second set of VM as destination [0099] determine eligible destination VM ; fig 11 VM, power-storage-network fig 12 VM-app-computing usage-storage usage-network usage fig 14 app-computing intensity range-storage range-network range).  

As per claim 43, Bavishi teaches predicting a network load to give a predicted network load ([0061] required service level, future requirement, anticipated accordance with an SLA, fig 14 application, quality of service agreement, network ); and 
using the predicted network load in the identifying a second set of servers to which the first computational task may be transferred ([0077] application, dynamically relocated, better quality of service [0068] destination VM that can provide the required processing resources, identifies a second set of VM as destination [0099] determine eligible destination VM ; fig 11 VM, power-storage-network fig 12 VM-app-computing usage-storage usage-network usage fig 14 app-computing intensity range-storage range-network range).  

Claim 45 recites a controller comprising a plurality of servers connected by a plurality of network links ([0031] cloud computing, pool of configurable computing resources, networks, bandwidth; fig 2), the controller comprising: 
a processor (fig 1 16);  4Attorney Ref.: 1009-3324 / P50617 US1 
a memory for storing data and instructions (fig 1 30 34); 
a transmitter for transmitting data to a communications network (fig 1 22); and 
a receiver for receiving data from the communications network (fig 1 22); wherein the controller is configured to perform limitations similar to those of claim 35. Therefore, it is rejected for the same rational.

Claim 48 recites claim elements similar to claim 38. Therefore, it is rejected for the same rational.
 
Claim 49 recites claim elements similar to claim 39. Therefore, it is rejected for the same rational.
Claim 50 recites claim elements similar to claim 41. Therefore, it is rejected for the same rational.
Claim 51 recites claim elements similar to claim 42. Therefore, it is rejected for the same rational.
Claim 52 recites claim elements similar to claim 43. Therefore, it is rejected for the same rational.

Claim 54 recites a data center network comprising a controller, wherein the controller comprises ([0003] data center management): 
a processor (fig 1 16); 
a memory for storing data and instructions (fig 1 34); 
a transmitter for transmitting data to a communications network (fig 1 22); and 
a receiver for receiving data from the communications network (fig 1 22); wherein the controller is configured to perform limitations similar to that of the claim 35. Therefore, it is rejected for the same rational.

Claims 36-37, 44, 46-47, 53 are rejected under 35 U.S.C. 103 as being unpatentable over Bavishi in view of Beadle, as applied to above claims, and further in view of Beloglazov et al. (US Pub. No. 2015/0039764 A1, hereafter Beloglazov).

Beloglazov was cited in the last office action.

As per claim 36, Bavishi teaches the first computational task is identified ([0093] identify specific apps on VM that may be overloaded) in response to the first set of servers being identified as overloaded ([0092] check if VM is overloaded fig 8 S814), wherein identifying the first set of servers as overloaded comprises determining whether the current computational load of the first set of servers is above ([0092] check if VM is overloaded by considering the computing, network and storage usage of VMx), and wherein determining that the second set of servers has sufficient available computational resources comprises determining whether the current computational load of the second set of servers is below ([0068] destination VM that can provide the required processing resources).  

Bavishi and Beadle, in combination, don’t specifically teach load of first servers is above a first threshold and load of the second servers is below a threshold.

Beadle, however, teaches load of first servers is above a first threshold ([0008] threshold of 85% to determine when a host is overloaded, threshold exceeded) and load of the second servers is below a threshold ([0227] utilization, lower than the specified threshold, host underload situation).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Bavishi and Beadle with the teachings of Beloglazov of determining overload condition based on 85% utilization threshold and underload condition based on specified threshold to improve efficiency and allow determining load of first servers is above a first threshold and load of the second servers is below a threshold to the method of Bavishi and Beadle as in the instant invention. The combination of analogous art would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made because applying the method of determining the overload and underload condition based on respective threshold taught by Beloglazov to the known method of identifying resources for the virtual migration taught by Bavishi and Beadle would have yielded predictable results with reasonable expectation of success.


As per claim 37, Bavishi teaches to the transfer of the first computational task (fig 4 migrating only the first independently migratable element S265).

Beloglazov teaches prior to transferring a second computational task from the second set of servers to a third set of servers (fig 11 host is underloaded 1105 send request to migrate all the VM away from the host 1107 ).  
 


As per claim 44, Beloglazov teaches predicting comprises using an extensible Markov Model ([0013] Markov chain model, optimally, maximizes the mean inter-migration time, explicitly specified quality of service).  


Claim 46 recites claim elements similar to claim 36. Therefore, it is rejected for the same rational.
Claim 47 recites claim elements similar to claim 37. Therefore, it is rejected for the same rational.
Claim 53 recites claim elements similar to claim 44. Therefore, it is rejected for the same rational.

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hilla; Stephen (US-7623455-B2) teaches method and apparatus for dynamic load balancing over a network link bundle.
Mhatre; Vivek (US-20160072713-A1) teaches load balancing and migration of transport connections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195